DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/04/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schaeuffele et al (US 2021/0146430 A1).
Regarding claim 1, Schaeuffele teaches an apparatus (1) for producing three-dimensional objects from a deformable material (thermoplastic [0002]), comprising the following features: a housing (3), which has a chamber (7) for receiving the deformable material; a feed device (28) for feeding the deformable material (thermoplastic [0002]) into the chamber (7) of the housing (3); a first discharge opening (29) for discharging the deformable material from the chamber (7) of the housing (3); a first closing device (32) for selectively closing and opening the first discharge opening (29), said closing device (32) having a cavity (figure 1, [0045]) connected to the chamber (7) of the housing (3) via at least one connecting bore (figure 1); a second discharge opening (10), which has a smaller cross-section than the first discharge opening (see figure 1), for discharging the deformable material (thermoplastic [0002]) from the cavity (figure 1) of the first closing device (32), and a second closing device [0062] for selectively closing and opening the connecting bore (see figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 9, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeuffele et al (US 2021/0146430 A1).  
Regarding claims 3-4, 13, and 15, Schaeuffele does not explicitly teach the first closing/second closing is adjustable in the longitudinal direction to selectively close and open the first discharge opening by means of an adjusting arrangement. However, given the limited number of options for making the closing adjustable: x-direction, y-direction, or z-direction, MPEP 2143 (I) states obvious to try is a prima facie evidence of obviousness when there is a finite number of identified solutions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the closing devices adjustable in a longitudinal direction given the limited number of directions the closing device can be adjustable. 
Regarding claim 9, Schaeuffele does not disclose the first closing device is rotatable. Therefore, one ordinary skill in the art would conclude the system is non-rotatable. Further, given the limited number of options: either rotatable or non-rotatable, MPEP 2143 (I) states obvious to try is a prima facie evidence of obviousness when there is a finite number of identified solutions. Hence, one ordinary skill in the art would conclude the first closing device is non-rotatable since (1) Schaeuffele does not state it is rotatable and (2) given the limited number of options.
   
Claims 2, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeuffele et al (US 2021/0146430 A1) in view of Meshorer et al (US 2016/0303802 A1).  
Regarding claim 2, Schaeuffele teaches the second closing device (24) but does not explicitly disclose the second closing device is located in the cavity of the first closing device. However, it is well known to have one opening  inside another opening in a nozzle. Analogous art, Meshorer, depicts the second opening (12) located in the cavity of the first opening (16).  Further, Meshorer discloses the openings have valves that act has a closing device (figure 2c, [0110]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Schaeuffele to include a second closing device located in the cavity of the first closing device for the benefit of controlling the amount of building material extruded through the nozzle [0094].
Regarding claims 11-12, and 14, Schaeuffele does not explicitly teach the first closing/second closing is adjustable in the longitudinal direction to selectively close and open the first discharge opening by means of an adjusting arrangement. However, given the limited number of options for making the closing adjustable: x-direction, y-direction, or z-direction, MPEP 2143 (I) states obvious to try is a prima facie evidence of obviousness where there is a finite number of identified solutions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the closing devices adjustable in a longitudinal direction given the limited number of directions the first closing device can be adjustable. 
Claims 5-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeuffele et al (US 2021/0146430 A1) in view of Mizukami et al (US 2019/0283320 A1). 
Regarding claim 5, Schaeuffele does not explicitly disclose the second closing device is rotatable about its longitudinal axis to selectively close and open the connecting bore by means of an adjusting arrangement. However, analogous nozzle art, Mizukami, teaches the opening/closing mechanism (70) is provided with a drive shaft (72) which is rotatable along its center of axis [0035-0036]. Therefore, it would have been obvious to one having  ordinary skill in the art before the effective filing date of the claimed invention to have modified the second closing device of Mizukami to make the second closing device rotatable along its longitudinal axis, as taught by Mizukami, in order to effectively control the opening/closing mechanism and give it a higher degree of motion. 
 Regarding claims 6-8 and 16-17, Schaeuffele teaches a control sleeve (11) with at least one groove (46) but is silent to the pin and drive device connected to the closing device and the drive device is operatively connected to the control sleeve via a transmission arrangement. Analogous art, Mizukami teaches, a valve body (73)  that is rotated by a drive device (72) to make the closing device [0035-0036] rotatable and via a transmission arrangement (74 stepping motor [0038] which reads on belt drive) . Valve body reads on pin. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate a shaft and valve body (pin) and transmission arrangement as taught by Mizukami into the apparatus taught by Shaeuffele in order to make the closing device rotatable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743